NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                    No. 19-2763
                                    __________

                  ANGELA S. FARRELL, an individual, Appellant

                                         v.

 PAT BRADY, in his official and individual capacity as Chief of Naval Operations for
 Space and Naval Warfare Systems Command (SPAWAR); BRIGADIER GENERAL
     CHARLES G. JEFFRIES, in his individual and official capacity; PATRICK
  SHANAHAN, in his official and individual capacity as Secretary of Defense for the
United States Department of Defense; WESTERN PSYCHIATRIC CENTER UPMC, a
    private entity; DR. BRIAN HEIL M.D., in his individual capacity; MICHAEL
ANTHONY VOIT, in his individual capacity; THE CLEVELAND CLINIC; RANDALL
    YETMAN M.D., in his individual and official capacity; UPMC RADIOLOGY
  CENTERS; MAGEE HOSPITAL BREAST CENTER, a private entity; DR. DENIS
   HUROWITZ M.D., in his individual capacity; DR. SUSAN KOLB M.D., in her
                                individual capacity
                     ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                     (W.D. Pa. Civil Action No. 2-19-cv-00598)
                    District Judge: Honorable Marilyn J. Horan
                    ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                November 1, 2019
              Before: KRAUSE, MATEY and COWEN, Circuit Judges

                         (Opinion filed November 1, 2019)
                                   ___________
                                        OPINION*
                                       ___________

PER CURIAM

       Angela Farrell, proceeding pro se, appeals an order of the United States District

Court for the Western District of Pennsylvania dismissing her complaint. We will affirm

the judgment of the District Court with the clarification discussed below.

       Farrell filed a complaint against United States government officials and various

medical providers pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S. 388 (1971), claiming that they conspired to violate her

constitutional rights. Farrell alleges that devices were implanted in her body without her

consent during surgery in 2009, that defendants are using the radiofrequency devices for

behavior modification and mild-altering purposes, and that they have conspired and

concealed the fact that she is a human research subject. She states that doctors have

refused to remove the devices, that her health has declined, and she suffers from pain, and

that she had an MRI in 2018 that showed brain atrophy. She also alleges that two of the

medical defendants took her into custody against her will in 2012 for psychiatric care.

       The District Court screened the complaint under 28 U.S.C. § 1915(e)(2)(B). It

ruled that the complaint fails to state a claim upon which relief can be granted, and that it

is based on both a meritless legal theory and factual contentions that are at the very least


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
fanciful. The District Court dismissed the complaint for failure to state a claim and

denied Farrell’s motion to relate her case to an employment discrimination action that she

had filed in 2011. This appeal followed.

       We have jurisdiction under 28 U.S.C. § 1291. Our standard of review is plenary.

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       In dismissing the complaint for failure to state a claim upon which relief may be

granted under § 1915(e)(2)(B)(ii), the District Court applied the standard applicable to a

dismissal for frivolousness under § 1915(e)(2)(B)(i). The standards for dismissal under

these provisions are not the same. See Neitzke v. Williams, 490 U.S. 319, 326-28

(1989).1 While a complaint may be dismissed for frivolousness where the factual

contentions are clearly baseless, a complaint may not be dismissed for failure to state a

claim based on a disbelief of the factual allegations. Id. at 327. We agree with the

District Court that Farrell’s factual allegations regarding the non-consensual implantation

of radiofrequency devices, which she reiterates on appeal, are fanciful. Dismissal of the

complaint was thus warranted because it is frivolous.2


1
 Neitzke addressed dismissals for frivolousness under former § 1915(d) and failure to
state a claim under Federal Rule of Civil Procedure 12(b)(6). The standard for dismissal
under Rule 12(b)(6) and § 1915(e)(2)(B)(ii) for failure to state a claim is the same. See
Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Rule 12(b)(6)
standard to § 1915(e)(2)B)(ii) dismissal).
2
 To the extent Farrell seeks relief under Bivens or 42 U.S.C. § 1983 based on an
involuntary commitment in or before 2012, even if her claim implicates a federal or state
actor, it is time-barred. The alleged injuries occurred in Pennsylvania and Ohio, which
                                               3
         Accordingly, with this clarification, we will affirm the judgment of the District

Court.




have two-year statutes of limitations for personal injury claims. See Dique v. New Jersey
State Police, 603 F.3d 181, 185 (3d Cir. 2010) (state statute of limitations for personal
injury claims applies to § 1983 claims); Cesal v. Moats, 851 F.3d 714, 721-22 (7th Cir.
2017) (same statute of limitations applies to claims under Bivens and § 1983).
                                              4